Citation Nr: 1414566	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an adjustment disorder with depressed mood.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Linda S. Ershow-Levenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to November 1981.

In July 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records, as well as his own testimony, suggest that his psychiatric disorder has increased in severity since his last VA examination in June 2010.  Accordingly, remand for a new examination to evaluate the current severity of his disability is required.

Adjudication of the Veteran's appeal for a higher rating for his adjustment disorder may impact his claim for TDIU.  As such, the Board finds the claim for TDIU is not yet ripe for adjudication, and shall also be remanded as intertwined.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any available VA treatment records from the East Orange and Lyons Medical Centers since December 2012, and associate them with the claims file. 

Any relevant treatment records contained in the Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2. Schedule the Veteran for an examination to evaluate the nature and severity of his current psychiatric disorder.  

The examiner should be provided with the claims file, including the records of the Veteran's December 2012 inpatient psychiatric treatment.  A complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.

The examiner is also asked to describe what, if any, occupational impairment is present due to the Veteran's service-connected disabilities, including an adjustment disorder (50%), degenerative joint disease of the left ankle (10%), and pseudofolliculitis (0%). 

The examiner is asked to consider the Veteran's education and occupational experience, but not his age or any nonservice-connected disabilities.  

If the examiner is unable to answer the question regarding employability based on all the service-connected disabilities (psychiatric, orthopedic, skin), the claims file should be directed to a health care provider qualified to offer an opinion.  If such opinions cannot be reached without additional examinations, those should be scheduled.
      
3.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeals remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



